Citation Nr: 1429144	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a skin condition of the right leg.

2.  Entitlement to service connection for a bilateral foot disability, claimed as pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran's claim for entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) was denied in the November 2010 rating decision.  Review of the electronic record reflects that in September 2012, the Veteran indicated his disagreement with this action.  Because the Veteran's notice of disagreement was received more than one year after the rating decision was issued, the Board finds that the Veteran's September 2012 statement constitutes a new claim for TDIU; that issue is referred to the Agency of Original Jurisdiction (AOJ) for the appropriate development.

A February 2005 rating decision denied the Veteran's September 2004 claim for service connection for a right leg disability.  The Veteran did not perfect an appeal with respect to that rating decision, or submit documentation constituting new and material evidence within the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  However, review of the record at the time of the Veteran's claim reflects that the September 2004 claim also asserted entitlement to service connection for a lumbar spine disability, and that the claim for a right leg disability appeared to be for radiculopathy as secondary to a lumbar spine disability.  In contrast, the Veteran's May 2008 claim was specifically for right leg cellulitis, a skin disability.  In its decision in Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  On that basis, the Board finds that the May 2008 claim is a new one, and not one to reopen, as the Veteran is now claiming entitlement to service connection for a different disability (skin versus neurologic).  Accordingly, the issue has been reframed as stated on the title page of this decision.

Subsequent to the certification of the issues on appeal to the Board in March 2011, additional evidence was added to the electronic record.  However, review of this evidence reveals that it either does not pertain to the issues currently on appeal, or is cumulative or redundant of evidence already of record.  Accordingly, no remand is required before appellate adjudication can proceed.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence of record does not relate the Veteran's currently diagnosed skin disability of the right leg to his military service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability of the right leg have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  June 2008 and January 2011 letters satisfied the duty to notify provisions.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's Social Security Administration (SSA) disability determination, and related records in August 2010.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The February 2010 VA examination was adequate for rating purposes, as the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records do not reflect any complaints of, treatment for, or diagnoses of skin conditions of the right leg.  After service, private and VA treatment records dated from 1985 to 2006 reflect treatment for other conditions, to include the Veteran's right leg pain asserted as secondary to his lumbar spine disability, but not for a skin condition of the right leg.  

VA records beginning in December 2007 show that the Veteran sought treatment for a swollen, painful right lower leg which had developed from an initial right leg sore two weeks prior.  Physical examination showed a reddened, swollen, and warm to the touch right lower leg with a 2 centimeter diameter sore on the outer part of the leg.  A second record noted that he had four days of increasing swelling and discomfort in his right lower extremity from his ankle to mid-tibia with no trauma or injury; he had a healing skin ulcer for the last two weeks on the lateral aspect of the right lower extremity.  

Further VA treatment records dated in January 2008 and local Naval Hospital records dated in January 2008 and February 2008 note follow-up treatment for right leg cellulitis, which after completion of an intravenous (IV) medication regimen, was resolving.  Examination at the April 2008 SSA disability physical showed redness from the mid-calf down to the ankle, which was not warm or tender to the touch.  A May 2008 letter from the Veteran's private physician noted that the Veteran's right leg cellulitis and swelling was resolving.  Additional VA and private records dated through March 2010 showed continued diagnoses of cellulitis.

Notwithstanding the Veteran's currently diagnosed right leg skin disability, the Board finds that the evidence of record does not establish a connection between that condition and military service.  Indeed, no evidence suggests that the right leg cellulitis began in service, or is otherwise related to an incident in service.  The Veteran has not directly asserted that the cellulitis occurred in service, which is significant as he would otherwise be competent to report symptoms, especially those of a skin disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Further, the two records which address the date of onset of the condition, the April 2008 SSA disability physical examination report and the May 2008 private opinion letter, both indicate that the cellulitis began in late 2007 or early 2008, which is consistent with the VA and Naval Hospital records dated during that time.  On that basis, the criteria for service connection, which include that the evidence must show "a nexus between the claimed in-service disease or injury and the present disability," are not met.  For that reason, the Veteran's claim cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability of the right leg is denied.


REMAND

The Veteran asserts that the years of marching, running, and carrying heavy objects during service resulted in foot pain that ultimately led to his current bilateral foot disability.  

Although walking, running, and carrying things hardly describes activities unique to military service, or even injuries, the Veteran's service treatment records do show foot complaints in 1977 (blisters and callouses).  

Post service records show complaints of scabies on the feet in 1985, and after 2007, (bone spurs, plantar fasciitis, plantar calcaneal exostosis, joint space narrowing at the first tow and ankle, and tinea pedis).

A record such as this (in-service complaints and current disability) triggers VA's duty to assist the Veteran by providing a VA examination to determine the nature and etiology of any bilateral foot disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issue of entitlement to service connection for a bilateral foot disability is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine the etiology of any foot disability found.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies should be accomplished and all clinical findings reported in detail and correlated to a specific diagnosis.  The examiner should provide an opinion, in light of the examination findings, the service and post-service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent or greater probability) that any bilateral foot disability is related to the Veteran's military service, to include the claimed in-service activities.  The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


